To:   Page 2 of 2                                               2019-09-24 16:34:52 EDT                       19173323023 From: Nicholas R. Tambone
          .-               Case 1:19-cv-08694-VM Document 26 Filed 09/25/19 Page 1 of 1

                                                                                                       lJSDC SONY
               BLAN KROME                                                                             DOCUMENT
               1271 AvenueoftheAmericas       i New York, NV 10020
                                                                                                   . ELECTRONICALLY FILED
                Ph11n•:

                l'ax::
                               (21)) /t8S-S5.II

                               (917).l.12-J766
                                                                                                     DOC #:_.c__~/1,
                                                                                                     ;1 \ JT FP fiD· '#, 67 .
                                                                                                                                   1;,
                f!.m"il:       Jllunsteilt~!.lllanklome.com                                                              =·;;;;;;~;;/;;;~
                                                                                                  Li....--·...:...;.:::·=·

                                                                 September 24, 2019

               Via Fax-(212) 805-6382

               Judge Victor Marrero
               U.S. District Judge
               Southern District of New York
               lJ_S. Courthouse
               500 Pearl Street, Suite 1040
               New York, NY 10007

                                   Re:       Trump v. Vance. No. l 9-cv-8694 (VM)

               Dear Judge Marrero:

                      We represent Defendant Mazars USA LLP ("Mazars USN') in this action. In advance of
               tomorrow's appearance, I write to advise the Court of Mazars USA 's position as to Plaintiffs
               motion for a temporary restraining order and a preliminary injunction (ECF No. 6).

                      Plaintiff seeks to enjoin Defendant Cyrus R. Vance, Jr., in his official capacity as District
              Attorney of the County of New York, from enforcing a grand jury subpoena dated August 29,
              2019 (ECF No. 6-2), and to enjoin Mazars USA from complying with the subpoena. The grand
              jury's subpoena, by il'> terms, compels Mazars USA to produce certain documents in its
              possession.

                      Although Mazars USA is the recipient of the grand jury's subpoena, the dispute in this
              action is between Plaintiff and Defendant Vance. Accordingly, Mazars USA takes no position on
              the legal issues raised by Plaintiff, and requests no time for oral argument before the Court.

                                                                                Respectfully submitted,




                                                                                Jerry D. Bernstein

              cc.~:        All counsel of record (via email)


                                                       Tne Clerk of Court is directed to,,enter into the public reco_rd
                                                       of't is action the letter above submitted to the Court by             ·,.
                                                                                                  us:
